In re Queen of New Orleans at the Hilton Joint Venture; Sphere Drake Insurance p.l.e.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 95-07805; to the Court of Appeal, Fourth Circuit, No. 2002-C-0052.
Granted.
The trial court erred in denying relator’s motion in limine without conducting an evidentiary hearing to determine whether the proposed expert testimony is scientifically reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 So.2d 579 (1993); State v. Foret, 628 So.2d 1116 (La.1993). Accordingly, the judgment of the trial court denying relator’s motion in limine is vacated, and the case is remanded to the trial court for an evidentiary hearing.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.
KNOLL, J., would deny the writ.